Citation Nr: 1230359	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2012 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the proceeding is associated with the claims files. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran experiences bilateral tinnitus. 


CONCLUSION OF LAW

The Veteran's tinnitus does not warrant a schedular rating in excess of 10 percent.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a July 2008 letter, prior to the rating decision on appeal. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) are of record, and post-service treatment records have been obtained from those VA and non-VA providers identified by the Veteran as having relevant records.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  The Veteran has also been afforded a hearing before the Board. 

The Veteran has been afforded appropriate VA medical examination in response to the claim herein decided.  

Accordingly, the Board will address the merits of the claim. 

Analysis 

Service connection and a 10 percent rating were awarded for tinnitus in a May 1998 rating decision.  In his current claim, the Veteran seeks a higher rating for tinnitus. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Tinnitus is evaluated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective on June 13, 2003, to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

Accordingly, the Veteran's 10 percent evaluation is the maximum schedular evaluation for tinnitus. 

VA examination in March 2010 shows complaints of constant tinnitus.  

The Veteran's claim, received in April 2008, along with his NOD, substantive appeal, and his testimony, indicate that tinnitus makes it difficult for him to distinguish words in conversation.  He testified that his tinnitus sounds like 40,000 crickets chirping constantly.  He has to turn up his television to hear.  He stated that he retired in 1999 from working on school bus air brakes.  He now has trouble falling asleep because of the ringing.  He cannot hear the fish now when he fishes.  He feels he warrants an extraschedular evaluation because his tinnitus interferes with all aspects of his life.  He testified before the Board that the tinnitus interferes with background and with conversations and he has to sit in the front at church.  He believes his hearing is actually better now that he has hearing aids, however.  

As noted, the Veteran's currently-assigned 10 percent rating is the maximum schedular benefit available for tinnitus.  The Board must accordingly determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a). 

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's tinnitus are contemplated by the schedular criteria.  The rating criteria reasonably describe the disability level and symptomatology described by the Veteran, recurrent tinnitus.  Although the Board has sympathetically considered the Veteran's testimony and lay statements, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this claim for extra-schedular consideration is not in order. 


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


